Citation Nr: 0405607	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  94-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1966 until September 1970.  He joined the Ohio Air National 
Guard in July 1976, was activated during Operation Desert 
Shield/Storm and served from January 1991 until November 
1991.  The veteran retired from the National Guard at the end 
of December 1992.  His military occupational specialty during 
service was reported as military police and security 
supervisor.  He had no direct combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, inter alia, denied the benefit sought 
on appeal.  The Board originally affirmed the RO's denial in 
a decision dated in October 1996, and the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In September 1999, the CAVC affirmed 
the Board's decision and the veteran appealed that decision 
to the United States Court of Appeals for the Federal Circuit 
(CAFC).

Due to a change in the law effective November 9, 2000, 
specifically, the Veterans Claims Assistance Act of 2000 
(VCAA), 66 Fed. Reg. 45630-32 (Aug. 29, 2001), the Secretary 
of the Department of Veterans Affairs (Secretary) moved to 
remand this matter, without opposition, for further 
proceedings consistent with the Act.  Consequently, in 
January 2001, the CAFC vacated the CAVC's judgment and 
remanded this case for proceedings consistent with the VCAA.  
In February 2001, the CAVC in turn withdrew its September 
1999 opinion, vacated the Board's October 1996 decision as it 
pertained to the issue on appeal, and remanded this matter to 
the Board for readjudication. 

In September 2001 the Board remanded this case for further 
development of the evidence and compliance with the VCAA of 
2000.

Following completion of the requested development the case 
was returned to the Board for appellate consideration.  

During the course of the appeal process the certified issue 
of entitlement to service connection for bilateral hearing 
loss was granted by the VARO in February 2003.  Therefore, 
the remaining issue on appeal is as stated on the title page. 


FINDINGS OF FACT

1.  The competent and probative medical evidence shows that 
the veteran's right knee was normal on pre-induction 
examination for his first period of active duty; the 
veteran's reported symptoms were not shown to be diagnostic 
of any chronic underlying preservice right knee pathology.

2.  The competent and probative medical evidence shows that 
the veteran's right knee injury during his first period of 
active duty was not more than acute and transitory in nature 
and resolved in service without significant chronic 
residuals; a January 1971 postservice private physical 
examination report and a July 1976 physical examination 
report for enlistment in the Air National Guard show a normal 
right knee. 

3.  The competent and probative medical evidence shows that 
the veteran first acquired a chronic right knee disability on 
approximately November 19, 1977; the chronic right knee 
disability was directly related to a postservice intercurrent 
injury while he was employed as a city police officer. 

4.  From approximately November 19, 1977, the veteran's 
service medical records and examination reports for 
subsequent periods of inactive duty training (INACDUTRA), 
active duty for training (ACDUTRA) and second period of 
active duty are silent for findings or treatment of right 
knee disability in service; the periodic examination reports 
noted the veteran's history of right knee problems due to a 
civilian employment injury in November 1977.  

5.  The competent and probative medical evidence shows that 
following the veteran's intercurrent postservice injury in 
November 1977 the pre-existing residuals of a right knee 
injury did not undergo a permanent increase in pathology 
beyond normal progression during any subsequent period of 
military service. 


CONCLUSIONS OF LAW

1.  Chronic residuals of a right knee injury were not 
incurred in or aggravated by the veteran's first period of 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §3.303(b)(d)(2003).

2.  For the period from approximately July 10, 1976, through 
November 19, 1977, chronic residuals of a right knee injury 
were not the result of disease or injury incurred in or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2003).

3.  From approximately November 19, 1977, the veteran's 
preexisting residuals of a right knee injury were not 
aggravated during ACDUTRA, INACDUTRA and second period of 
active duty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's pre-induction examination of June 1966 shows a 
normal evaluation of the right knee.  A report of medical 
history at that time shows he complained of a trick or locked 
knee.  He noted a prehistory of a right knee injury in the 
10th grade with occasional slipping.  The examiner noted that 
the knee examination at that time was normal.  

In January and February 1967, the veteran underwent 
examination for Officer Candidate School.  He reported 
injuring his right knee in high school playing football.  His 
right knee was found to be normal on objective examination.  
An x-ray of the right knee was normal.  The impression of old 
cruciate ligament sprain, healed, was based on the veteran's 
history.  

While in Officer Candidate School, he injured his right knee 
during an escape and evasion course in approximately mid 
1967.  He reported a 5 year history of knee pain.  An 
objective examination of the right knee was considered 
negative.  He demonstrated full range of motion of the right 
knee.  There was no evidence of locking or internal 
derangement.  X-rays found no abnormality of the right knee.  
Treatment for right knee pain included a knee brace and 
medication. 

Subsequent medical records for his first period of active 
duty found his right knee was normal.  On separation 
examination from active duty in June 1970, a clinical 
evaluation of the right knee including strength and range of 
motion tests was normal.  A medical history report undertaken 
at that time shows he complained of a trick or locked knee.  

On followup orthopedic examination in July 1970 the veteran 
essentially claimed that his right knee had worsened in 
service.  He complained of occasional locking of the knees 
and pain with swelling after severe exercise.  The orthopedic 
examination showed that his right knee was found to be normal 
and X-rays found no abnormality.  Possible slight weakness in 
the right anterior cruciate was noted.  

A January 1971 postservice replacement health questionnaire 
for the City of Columbus shows that the veteran reported a 
history of a right knee football injury prior to service and 
a right knee cartilage problem in the service in 1967.  An 
objective examination of the right knee was normal.  

The examination report of July 10, 1976 for enlistment in the 
Air National Guard found that his right knee was normal.  A 
medical history report at that time shows he denied having 
any trick or locked knee problems.  

Of record are private medical reports from T.L.M. Jr., M.D., 
showing that the veteran injured his right knee in late 
November 1977 when he was hit by an automobile while 
directing traffic in his civilian capacity as a policeman.  

Objective findings were reported as rule-out internal 
derangement of the right knee and acute tendonitis of the 
right knee.  A period of hospitalization was noted in 
February 1978 at Mount Carmel Medical Center.  Treatment was 
anticipated for an undetermined period.  It was determined 
that he would be able to return to regular duties in 
approximately late March 1978.  

Private medical records dated in June 1979 reveal treatment 
for right knee complaints and arthroscopy for a right knee 
injury while the veteran was employed as a police officer in 
March 1979.  Summary of problems consisted of possible torn 
meniscus and right knee pain.  

A June 1979 statement from a business and personnel official 
of the Columbus, Ohio Police Department shows that the 
veteran was employed as a police officer since mid March 
1971.  It was noted that on November 21, 1977, the veteran 
filed documents stating that while directing traffic he was 
struck by a car, causing multiple injuries, including injury 
to his right knee.  

It was noted that after a prolonged period of testing and 
physical therapy, he was certified to return to duty in early 
April 1978.  It was noted that he lost 134 calendar days (96 
work days).  It was noted that in mid October 1978 the 
veteran again marked off duty with his knee injury of 
November 21, 1977.  He lost 8 calendar days (6 work days).  

In a May 1980 statement submitted for VA educational benefits 
the veteran noted injuring his right knee on November 19, 
1977.  He noted he was struck by a car.  He noted he was 
employed by the Columbus Police Department at the time of the 
injury.

On file is a March 1990 private medical statement from 
L.J.U., M.D., an orthopedic surgeon.  He reported last 
examining the veteran in early June 1989 for right knee 
symptoms which made it difficult for the veteran to perform 
his duties as a police officer.  It was noted as history that 
the veteran had had numerous injuries to the right knee.  
These injuries required two prior arthroscopic surgeries by 
other physicians and one surgery performed by L.J.U., M.D., 
in late August 1988.  

L.J.U., M.D., noted finding a very significant traumatic 
chondral flap off the posterior patellar surface which he 
opined was the result of a direct blow the veteran received 
to the anterior aspect of his knee in an automobile accident.  
The defect was described as large and extended across the 
entire posterior patellar surface and it was felt that it was 
this defect that was causing his persistent right knee 
symptoms.  

It was noted that the veteran demonstrated significant 
symptoms of weakness of the quadriceps muscle which related 
to the pain he experienced in the right knee.  He opined that 
the right knee disability was permanent and approximately 25 
percent disabling.  

The periodic service physical examination reports following 
the veteran's enlistment into the National Guard in 1976 
reflect a history of right knee problems related to civilian 
employment injury as police officer in late November 1977 and 
that he had undergone a number of arthroscopic procedures on 
the knee.  He noted having chronic right knee symptoms after 
being hit by a car in November 1977.  None of the Air 
National Guard records note that he had re-injured or 
aggravated his right knee while on inactive or active duty 
training.  

The veteran's service medical records for his second period 
of active duty from January 1991 to November 1991 are 
completely silent for any right knee problems.  On physical 
examination of March 1991, his right lower extremity was 
found to be normal.  

On VA examination of April 1992, a well-healed scar was noted 
on his right knee, and there was some tenderness, soreness 
and pain with motion.  He had full range of motion, no 
effusion, no joint line pain, no significant crepitance, and 
no instability.  

In March 1994 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  The 
veteran essentially noted that he had injured his right knee 
while in high school but that the condition had resolved by 
the time he was accepted into the Army in 1966.  He 
maintained that he re-injured the right knee as a cadet in 
Officer Candidate School when he twisted the right knee 
during an escape and evasion course.  Although he re-injured 
his right knee while working as a civilian policeman, he 
asserted that the condition was aggravated during his time in 
the National Guard.

An April 1999 VA x-ray report shows a normal right knee.  

A report of a November 2002 authorized special VA orthopedic 
examination undertaken at the Ohio State University Medical 
Center shows that the examiner reviewed the veteran's claims 
file.  It was noted that the veteran was being evaluated for 
a right knee disability which he claimed was related to an 
inservice aggravation of a preexisting injury.  

It was noted as history that the veteran had an initial right 
knee injury in 1957.  He then joined the military from 1966 
to 1970.  He reported that he injured his right knee during 
an escape and evasion course.  He twisted his right knee on 
rocky terrain.  He was initially treated with an Ace wrap and 
crutches.  

The veteran noted that following separation from active duty 
he was involved in numerous motor vehicle accidents while 
working as a policeman and had numerous injuries to his knee.  
H had had arthroscopic procedures to the knee three times.  
The most recent in 1988.  He sated that he had had debris 
removed from the knee as well as cartilage repair.  

He noted currently working as a security officer.  He stated 
that his knee had a minimal effect on his occupation.  He 
reported that he had lived with his knee condition for so 
long that he had learned to adapt.  Following objective 
examination the reported diagnoses were right knee 
degeneration of the menisci per MRI and remote MCL strain.

Following a review of the claims file and examination 
findings the examiner opined that the veteran's current right 
knee disability is more likely related to his multiple 
postservice injuries from motor vehicle accidents as well as 
increased stress on the knee due to his excess weight.  The 
examiner noted that during the military his right knee 
condition was more likely due to sprain/strain, for which the 
veteran was treated and recovered.  He subsequently had 
problems with his knee, remote to his military service.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).

During the appeal period a new interpretation shows that to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111 
the VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VA 
O.G.C. Prec. Op. No. 3-2003 (July 16, 2003).  In that opinion 
the General Counsel invalidated § 3.304(b), finding it 
inconsistent with § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

To rebut the presumption of aggravation, the Government must 
point to a specific finding that the increase in disability 
was due to the natural progress of the disease or intervening 
cause.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

When a condition is properly found to have been preexisting, 
the presumption of aggravation may apply and provides: "A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C.A. § 1153, 38 C.F.R. § 3.306(a), Crowe v. Brown, 7 Vet. 
App. 238 (1994). The presumption of aggravation is applicable 
only if the preservice disability underwent an increase in 
severity during service.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993). The determination of whether a preexisting disability 
was aggravated by service is a question of fact.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

The CAVC has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service.  Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 1991).  Under 38 
U.S.C.A. § 101(2) a "veteran" is a person who served in 
active military, naval, or air service.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issue on appeal in 
May 2002 pursuant to the Board's remand in September 2001.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran has not identified any outstanding medical 
evidence of treatment for residuals of a right knee injury.  
As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record. 

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim in July 
1992, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated in 
October 2002 and a Supplemental Statement of the Case was 
provided to the appellant in February 2003.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The Board notes that the 
development of all pertinent evidence regarding the current 
issue on appeal has been ongoing for over 10 years.  In 
particular, the Board notes that at a March 1994 hearing at 
the RO, the hearing officer questioned the veteran with 
respect to all relevant sources of evidence needed to support 
his claim of service connection for a right knee disability.  
The veteran indicated that he had no additional documentation 
to submit.  (Hearing Transcript at p. 18).  Moreover, the 
Board notes that through the issuance of the July 1992 RO 
rating decision, March 1993 statement of the case, 
supplemental statement of the case in August 1994, a May 2002 
letter and February 2003 supplemental statement of the case 
the veteran was notified of the need to give to VA any 
evidence pertaining to his claim.  Since the veteran has 
noted that he has no additional documentation pertinent to 
his claim, remanding this case for the sole purpose of 
requesting everything he's got pertaining to his claim would 
serve no useful purpose.   

The RO has provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.   

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

The Board points out that the Statement of the Case in March 
1993 and Supplemental Statements of the Case of the case in 
August 1994 and February 2003 were compete enough to allow 
the appellant to present written and/or oral arguments before 
the Board.  38 C.F.R. §§ 19.29, 19.30, 19.31 (2003).

Also, the Board notes that the veteran's representative 
appears to claim that the authorized VA examination with 
nexus opinion in November 2002 is inadequate for determining 
the claim of service connection for residuals of a right knee 
injury.

The Board points out the such claim is without merit.  The 
examiner's opinion in November 2002 was based upon a review 
of the veteran's claims file and examination findings.  The 
VA examination with nexus opinion is adequate for determining 
the issue on appeal and in compliance with the directives of 
the Board's September 2001 remand.   


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes 
opinions from the veteran's orthopedic surgeon in March 1990 
and a VA examiner in November 2002 based on his review of the 
veteran's claims file and examination findings.  

The Board recognizes that at his June 1966 pre-induction 
examination, the veteran's reported medical history included 
a right knee football injury in the 10th grade and related 
ongoing symptoms.  On pre-induction objective evaluation with 
x-rays the right knee was considered normal.  The veteran's 
right knee symptoms were not shown to be diagnostic of any 
underlying identifiable preexisting chronic right knee 
pathology.  Accordingly, the record fails to rebut the 
presumption of soundness at entry into the veteran's first 
period of active duty.  38 U.S.C.A. § 1111 and VA O.G.C. 
Prec. Op. No. 3-2003 (July 16, 2003).

The competent medical evidence shows that the veteran's right 
knee injury during his first period of active duty was not 
more than an acute and transitory event which resolved 
without any significant residuals demonstrated prior to 
separation from active service in September 1970.  

Following separation from active duty he joined the Columbus, 
Ohio Police Department in March 1971.  No chronic right knee 
disability was found on a pre-employment physical examination 
in January 1971.  Moreover, when he was examined in July 
1976, for enlistment in the Air National Guard, the right 
knee was normal.  A medical history report at that time shows 
he denied having any trick or locked knee problems.  

Significantly, the competent medical evidence of record shows 
he first incurred a chronic right knee disability due to 
injury(ies) on approximately November 19, 1977, while on 
traffic duty in his civilian employment and more than seven 
years after his separation from his first period of active 
duty service.  He was a member of the Air National Guard at 
the time of his right knee injury of civilian employment 
origin in November 1977.  The record is without competent 
medical evidence or opinion noting an etiological 
relationship, or nexus, between his current right knee 
disability stemming from the civilian employment injury on 
November 19, 1977 and his first period of active duty or any 
periods of INACDUTRA or ACDUTRA through November 19, 1977.  

The pertinent periodic National Guard medical records and 
examination reports over the years following his enlistment 
in the Air National Guard in July 1976 reflect that the 
veteran's history of problems with his right knee were 
associated with his civilian employment injuries; However, 
none of the Air National Guard records note that he had re-
injured or aggravated his right knee while on INACDUTRA or 
ACDUTRA.

Moreover, the veteran's service medical records for his 
second period of active duty from January 1991 to December 
1991 are silent for any right knee problems.  On physical 
examination of March 1991, his right lower extremity was 
found to be normal.  

The competent and probative medical evidence shows that 
residuals of a right knee injury did not undergo a permanent 
increase in pathology beyond normal progression during any 
subsequent period of military service following his civilian 
employment right knee injury on approximately November 19, 
1977.

The Board points out that the record does not include an 
opinion favorable to the veteran's claim or one that 
contradicts or reasonably calls into question the recent VA 
examination findings with nexus opinion against the veteran.  

The evidence favorable to the veteran's claim essentially 
consists of his testimony that his current right knee 
condition was either incurred or aggravated during his 
military service, either active and National Guard.  The 
Board notes that his argument as to medical causation or 
diagnosis does not constitute competent medical evidence.  
See Espiritu, 2 Vet. App. at 494-5.

Simply put, the probative and competent medical evidence of 
record establishes that the veteran does not have chronic 
residuals of a right knee injury which have been linked to 
service on any basis.  The criteria for establishing 
entitlement to service connection for chronic residuals of a 
right knee injury resulting from disease or injury incurred 
in or aggravated in active duty, while performing ACDUTRA or 
injury incurred in or aggravated by INACDUTRA have not been 
met.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for chronic residuals of a 
right knee injury.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 

ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



